Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah B. Foley on 08/03/2022.

The application has been amended as follows: 

41. 	(Currently Amended) A system to enable a user with an associated user device to receive a context dependent transportation experience, the system comprising:
one or more components coupled to each other and the user device via one or more interconnections, the one or more components comprising:
one or more transportation user processing subsystems[[,]];
a first transportation communication subsystem associated with a first transportation system; 
a second transportation communication subsystem associated with a second transportation system;
an advertising collection and processing subsystem; and
a context processing subsystem that determines at least one context associated with the user device based at least in part on a determination that the user device is coupled to the first transportation communication subsystem, and transmits, via the one or more interconnections, the determined at least one context to the advertising collection and processing subsystem and the one or more transportation user processing subsystems, 
wherein the advertising collection and processing subsystem attributes a first advertising revenue to the first transportation system and transmits a personalized offer to the user device based on the determined at least one context and a user history associated with the user device, and the one or more transportation user processing subsystems deducts one or more portions from a ticket based on the determined at least one context, 
wherein the context processing subsystem determines at least one other context associated with the user device based at least in part on a determination that the user device is coupled to the second transportation communication subsystem, transmits the determined at least one other context to the advertising collection and processing subsystem and the one or more transportation user processing subsystems, the advertising collection and processing subsystem attributing a second advertising revenue to the second transportation system based on the determined at least one other context and the one or more transportation user processing subsystems deducting one or more portions from the ticket based on the determined at least one other context[[; ]]








42.	(Canceled) 

43.	(Currently Amended) The system of claim 41, further wherein
the one or more transportation user processing subsystems comprises a first transportation user processing subsystem associated with the first transportation system;
the determination of the at least one context comprises determining that the user is travelling within the first transportation system; and
the first transportation user processing subsystem deducts [[a]]the first of the one or more portions from the ticket based on the determined at least one context.

44.	(Currently Amended) The system of claim 43, further wherein
the one or more transportation user processing subsystems comprises a second transportation user processing subsystem associated with [[a]]the second transportation system;
the determination of at least one other context comprises determining that the user is travelling within the second transportation system; and
the second transportation user processing subsystem deducts a second of the one or more portions from the ticket based on the determined at least one context.

51.	(Currently Amended) A method to enable a user with an associated user device to receive a context dependent transportation experience using one or more components coupled to each other and the user device via one or more interconnections, the method comprising:

determining, by a context processing subsystem, at least one context associated with the user device based at least in part on a determination that the user device is coupled to a first transportation communication subsystem;
transmitting, by the context processing subsystem via the one or more interconnections, the determined at least one context to an advertising collection and processing subsystem and one or more transportation user processing subsystems, wherein the advertising collection and processing subsystem attributes a first advertising revenue to a first transportation system and transmits a personalized offer to the user device based on the determined at least one context and a user history associated with the user device, and the one or more transportation user processing subsystems deducts one or more portions from a ticket based on the determined at least one context;
determining, by the context processing subsystem, at least one other context associated with the user device based at least in part on a determination that the user device is coupled to a second transportation communication subsystem; and
transmitting the determined at least one other context to the advertising collection and processing subsystem and the one or more transportation user processing subsystems, the advertising collection and processing subsystem attributing a second advertising revenue to a second transportation system based on the determined at least one other context and the one or more transportation user processing subsystems deducting one or more portions from the ticket based on the determined at least one other context 










52.	(Canceled) 




53.	(Currently Amended) The method of claim 51, further wherein: 
the one or more transportation user processing subsystems comprises a first transportation user processing subsystem associated with the first transportation system; and
the determining of the at least one context comprises determining that the user is travelling within the first transportation system


54.	(Currently Amended) The method of claim 53, further wherein:
the one or more transportation user processing subsystems comprises a second transportation user processing subsystem associated with [[a]]the second transportation system;
the determining of at least one other context comprises determining that the user is travelling within the second transportation system; and
the second transportation user processing subsystem deducts a second of the one or more portions from the ticket based on the determined at least one context.

57.	(Currently Amended) The method of claim 56, wherein subsystem enables 

58.	(Currently Amended) The method of claim 51, further comprising: 

identifying, by [[the]]a location identification and tracking processing subsystem, a location associated with the user device; and
the determining of the at least one context is performed based at least in part on the identified location.

59.	(Currently Amended) The method of claim 51, further comprising: 

providing an application for installation on the user device;
wherein the determining of the at least one context comprises determining that the user device is coupled to the one or more components via [[the]] one or more external networks; and
restricting, by the provided application, access of the user device to one or more services and content provided by the one or more components based on the determining that the user device is coupled to the one or more components via the one or more external networks.

60. 	(Canceled) 

61. (New) A non-transitory computer readable storage medium having computer-executable instructions for providing a context dependent transportation experience that, upon execution by a computer cause the computer to perform operations comprising:
determining, by a context processing subsystem, at least one context associated with the user device based at least in part on a determination that the user device is coupled to a first transportation communication subsystem;
transmitting, by the context processing subsystem via one or more interconnections, the determined at least one context to an advertising collection and processing subsystem and one or more transportation user processing subsystems, wherein the advertising collection and processing subsystem attributes a first advertising revenue to a first transportation system and transmits a personalized offer to the user device based on the determined at least one context and a user history associated with the user device, and the one or more transportation user processing subsystems deducts one or more portions from a ticket based on the determined at least one context;
determining, by the context processing subsystem, at least one other context associated with the user device based at least in part on a determination that the user device is coupled to a second transportation communication subsystem; and
transmitting the determined at least one other context to the advertising collection and processing subsystem and the one or more transportation user processing subsystems, the advertising collection and processing subsystem attributing a second advertising revenue to a second transportation system based on the determined at least one other context and the one or more transportation user processing subsystems deducting one or more portions from the ticket based on the determined at least one other context.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
A.	Claims 41, 43-51, 53-59, and 61 are eligible under 35 USC 101. The Examiner notes that the latest set
of claim amendments goes beyond the limitations and simple implementation of an abstract idea. Based
on this disclosure, the examiner considers this a clear recitation of a claimed invention and features that go beyond the limitations and simple implementation of an abstract idea. Therefore, based on these findings of fact, the examiner understands the claimed subject matter to be patent eligible.

B.	Claim 41 is amended to recite features of “a first transportation communication subsystem associated with a first transportation system; 
a second transportation communication subsystem associated with a second transportation system;
an advertising collection and processing subsystem; and
a context processing subsystem that determines at least one context associated with the user device based at least in part on a determination that the user device is coupled to the first transportation communication subsystem, and transmits, via the one or more interconnections, the determined at least one context to the advertising collection and processing subsystem and the one or more transportation user processing subsystems, 
wherein the advertising collection and processing subsystem attributes a first advertising revenue to the first transportation system and transmits a personalized offer to the user device based on the determined at least one context and a user history associated with the user device, and the one or more transportation user processing subsystems deducts one or more portions from a ticket based on the determined at least one context, 
wherein the context processing subsystem determines at least one other context associated with the user device based at least in part on a determination that the user device is coupled to the second transportation communication subsystem, transmits the determined at least one other context to the advertising collection and processing subsystem and the one or more transportation user processing subsystems, the advertising collection and processing subsystem attributing a second advertising revenue to the second transportation system based on the determined at least one other context and the one or more transportation user processing subsystems deducting one or more portions from the ticket based on the determined at least one other context” Claims 51, and 61 recite similar elements. No cited references found that would teach or suggest at least theses of amended independent claims 41, 51, and 61.
	Claims 41, 43-51, 53-59, and 61 are allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAREK ELCHANTI/Primary Examiner, Art Unit 3621